Citation Nr: 9910884	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied entitlement to waiver of 
recovery of an overpayment of improved disability pension 
benefits.  The RO initially held that the overpayment had 
been due to misrepresentation on the part of the veteran in 
failing to report all of his income to the VA. The RO later 
held that there was insufficient evidence to establish 
misrepresentation, but based on the degree of fault on the 
part of the veteran, recovery of the overpayment would not be 
against the principle of equity and good conscience.  The 
overpayment was reported to be in the amount of $28,051.00.  
The veteran appealed the April 1993 RO decision.

The Board issued a decision in July 1997, which denied the 
veteran's claim of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
veteran continued to appeal, requesting that recovery of the 
debt be waived.  His case was forwarded to the United States 
Court of Appeals for Veterans Claims (Court) for review.

While the case was pending at the Court, the veteran's 
representative, along with the Office of General Counsel for 
VA, who represents the Secretary of the agency, filed a joint 
motion requesting that the Court vacate the Board's decision 
to deny waiver of recovery of the debt, and to remand the 
case for additional development and readjudication.  The 
Court agreed, and in October 1998, it issued an order 
granting the joint motion of the parties.  The case has since 
been returned to the Board for compliance with directives 
that were specified by the Court.

REMAND

In approving the aforementioned joint motion the Court held 
that under pertinent regulations, the Secretary may grant a 
waiver of recovery of an overpayment of VA benefits where it 
is determined that the collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302; 
38 C.F.R. §§  1.962, 1.963(a) (1998).  The Court noted that 
the following criteria must be considered in determining 
whether recovery would be against equity and good conscience: 
(1) fault of the debtor; (2) balancing of fault of the debtor 
against VA fault; (3) whether collection of the debt would 
cause undue hardship on the debtor; (4) whether collection of 
the debt would defeat the purpose of the VA benefit; (5) 
whether waiver of the debt would result in unjust enrichment 
to the debtor; and (6) whether the debtor has changed his or 
her position to his or her detriment in relying upon the VA 
benefit.  38 C.F.R. § 1.965(a) (1998).  The Court noted that 
the Board must address each of the six elements, and that 
these elements are not intended to be all inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. 
Brown, 5 Vet. App. 510, 512 (1993).  

Within this context, the Court noted that the parties agreed 
that the Board did not address all of the above elements.  
The Court noted specifically, that the Board did not address 
(1) whether collection of the debt would defeat the purpose 
of the VA benefit, (2) whether the veteran had changed his 
position to his detriment in relying upon the VA benefit; and 
(3) balancing of fault of the veteran against the fault of 
VA.  

On the basis of the foregoing, the Court decreed that VA 
should take care to consider all of the veteran's arguments 
and all of the elements specified under 38 C.F.R. § 1.965(a), 
and to provide a decision which includes an adequate 
statement of reasons or bases addressing these arguments and 
all elements under 38 C.F.R. § 1.965(a).  The Court decreed 
that the Board's consideration should include specific 
consideration of (1) whether the record raises the inference 
that the VA bears some fault for the creation of the 
overpayment at issue; (2) whether collection of the debt 
would defeat the purpose of the VA benefits, since the 
veteran reportedly used the pension benefits to retrain and 
find employment.  

The Court also noted that the record indicated that the 
veteran had raised the issue of whether VA had correctly 
calculated the sum of the overpayment of benefits, and that 
the veteran specifically disputed VA's finding that a yearly 
income of $11,000 continued after 1989.  The Court has 
previously held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  In the 
instant case, the Court has decreed that VA should prepare a 
complete paid-and-due audit of the veteran's pension account, 
and consider evidence pertaining to actual wage income earned 
by the veteran during the period 1988 through 1992.  The 
Court indicated that guidance for handling cases such as the 
one at hand is found in VA Adjudication Manual, M21-1, Part 
Four, Chapter 16.  In this regard, the Court further decreed 
that in verifying the amount of overpayment, VA must consider 
the maximum allowable pension rates for the years in 
question, as well as the amount of unreimbursed medical 
expenditures reported by the veteran during the specific 
period of time.  See 38 U.S.C.A. § 3.272(g) (1998).  In light 
of the foregoing, as well as the duty to assist, the question 
of the validity of the asserted debt in the amount of 
$28,051.00 must be determined before reviewing the 
appellant's application for a waiver of the alleged debt.

Finally, the Court indicated that the veteran had the right 
to introduce additional evidence and argument, and that a 
remand is intended to be a complete reexamination of all of 
the claims and/or issues raised.  See Quarles v. Derwinski, 3 
Vet. App. 129, 140-41 (1992).  The Court thereby decreed that 
the veteran may submit additional evidence and argument, for 
which he may also request RO consideration, prior to 
consideration by the Board.

Based on the foregoing, the Board finds that a remand to the 
RO is necessary so that the Committee on Waivers and 
Compromises (Committee) can (1) request that the veteran 
provide any additional evidence and argument; and (2) perform 
a complete paid-and-due audit of the veteran's pension 
account, and reconsider the veteran's claim for waiver, based 
on the entire record and in accordance with the Court 
directives and relevant regulation.  The veteran should be 
given an opportunity to provide additional evidence and 
argument, after which the Committee on Waivers and 
Compromises should be given an opportunity to review all 
evidence of record that has been submitted.  

Therefore, to ensure that VA has fully met its duty to assist 
the appellant in developing the facts pertinent to his claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide any pertinent 
evidence and arguments regarding his 
claim for waiver.  The veteran should 
also complete and submit a current 
Financial Status Report (VA Form 4-5655), 
reflecting monthly income and expenses, 
as well as photocopies of his federal and 
state income tax returns for the years 
1988 to 1992.  The veteran is hereby 
informed that the duty to assist is not a 
one-way street.  If he wishes help, he 
cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The RO should prepare a complete 
written paid-and-due audit of the 
veteran's disability pension account, and 
consider evidence pertaining to actual 
wage income earned by the veteran during 
the period 1988 through 1992.  This audit 
should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due, and should be accomplished in 
accordance with VA Adjudication Manual, 
M21-1, Part Four, Chapter 16.  In 
verifying the amount of overpayment, VA 
must consider the maximum allowable 
pension rates for the years in question, 
verified wage earnings, and the amount of 
unreimbursed medical expenditures 
reported by the veteran during the 
specific period of time.  A copy of the 
written audit must be inserted into the 
claims folder and another provided to the 
veteran and his representative.

3.  Thereafter, once the amount of the 
overpayment is shown to have been 
properly created, that amount should be 
referred to the Committee for 
reconsideration of the veteran's request 
for waiver.  The Committee should then 
consider the veteran's request for 
waiver, in light of the available record, 
with full written consideration given to 
all elements of the principles of equity 
and good conscience set forth by 38 
C.F.R. § 1.965(a).  A formal, written, 
record of the Committee' s decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.  
A supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decisions reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


